Citation Nr: 1043433	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include schizophrenia.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to January 
1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for a back disorder 
and denied service connection for an acquired psychiatric 
disorder.  In November 2007, the Veteran was afforded a 
videoconference before the undersigned Acting Veterans Law Judge.  
In August 2008, the Board determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to service connection for a low back disorder and 
denied service connection for a psychiatric disorder to include 
schizophrenia.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In February 2010, the Court granted the Parties' Joint Motion for 
Vacatur and Remand and remanded the Veteran's appeal to the Board 
for additional action.  

This appeal is REMANDED to the RO.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In February 2010, the Court granted the Parties' Joint Motion for 
Vacatur and Remand and remanded both the Veteran's application to 
reopen his claim of entitlement to service connection for a back 
disorder and his claim of entitlement to service connection for a 
chronic acquired psychiatric disorder to the Board for additional 
action as directed by the Joint Motion.  The Joint Motion conveys 
that: (1) the Veteran appeared to have been awarded Social 
Security Administration (SSA) supplemental security income (SSI) 
benefits due to being disabled; testified that he had initially 
experienced psychiatric symptoms during or proximate to active 
service; and the Board failed to adequately consider whether SSA 
documentation should be requested for incorporation into the 
record and if the Veteran should be afforded a VA psychiatric 
examination.  

The Veteran may have been awarded SSA SSI benefits based upon his 
disabilities.  SSA documentation has not been requested.  The 
Court has clarified that the VA's duty to assist the Veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran testified at the November 2007 videoconference before 
the undersigned Acting Veterans Law Judge that he had initially 
experienced auditory hallucinations in or proximate to active 
service.  Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a VA psychiatric examination 
for compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

In an October 2010 transmittal, the Veteran's attorney states 
that VA clinical documentation dated between July 1986 and 
February 2008 and between November 2009 and January 2010 was 
being forwarded for incorporation into the record.  The Board 
observes that the cited VA clinical documentation did not 
accompany the attorney's transmittal into the record.  

The VA has constructive notice of all VA-generated documents 
which could reasonably be expected to be part of the record.  
Such documentation is considered to be part of the record before 
the Board even where it is not actually contained within the 
claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
should obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide copies of all records developed in 
association with the Veteran's award of SSI 
benefits for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after July 1986, not already of 
record, be forwarded for incorporation into 
the claims files.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic acquired psychiatric 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had its onset 
during active service or otherwise 
originated during active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the issues of whether 
new and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for a 
back disorder and his entitlement to 
service connection for a chronic acquired 
psychiatric disorder to include 
schizophrenia.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
appropriate opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

